Citation Nr: 0207002	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  97-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic sinusitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
seborrheic dermatitis with folliculitis.

3.  Entitlement to an evaluation in excess of 10 percent for 
post-herpetic neuralgia of the left lower chest.

4.  Entitlement to an evaluation in excess of 50 percent for 
major depressive disorder.

(The issues of entitlement to increased evaluations for 
lumbosacral strain and hemorrhoids along with the question of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) will be the subject of a later 
decision.)

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
October 1996.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran has appealed issues from 
a February 1997 RO decision which granted service connection 
for chronic sinusitis, low back strain and seborrheic 
dermatitis with folliculitis, and assigned initial 10 
percent, 0 percent and 10 percent evaluations, respectively.  
A September 1996 RO decision assigned a 20 percent evaluation 
for low back strain with lumbosacral disc disease effective 
to the date of claim.  In that decision, the RO also granted 
service connection for post-herpetic neuralgia of the left 
lower chest, and assigned an initial 10 percent evaluation.  
In July 1999, the RO granted service connection for 
hemorrhoids, and assigned an initial noncompensable 
evaluation.  The RO also granted service connection for major 
depressive disorder as secondary to service connected 
lumbosacral disc disease, and assigned an initial 50 percent 
evaluation.  The RO denied entitlement to TDIU in a March 
2000 rating decision.

The Board has rephrased some of the issues listed on the 
title page to reflect that the veteran is seeking higher 
evaluations for his initial ratings for chronic sinusitis, 
seborrheic dermatitis with folliculitis, post-herpetic 
neuralgia of the left lower chest and major depressive 
disorder.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(where an appeal stems from an initial rating, VA must frame 
and consider the issue of whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection in addition to a prospective rating).  

The Board notes that the veteran has raised a claim for 
service connection for psuedofolliculitis barbae of the face.  
This claim is referred to the RO for appropriate action.

The claims for higher initial evaluations for hemorrhoids and 
lumbar spine disability, as well as entitlement to TDIU, are 
being deferred pending additional development by the Board 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  
When the development has been completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. at 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the response to notice, the Board will prepare a 
separate decision addressing these issues.  


FINDINGS OF FACT

1.  The veteran's chronic sinusitis is manifested by more 
than six non-incapacitating episodes per year of sinusitis 
characterized by sinus drainage, runny nose, headache, facial 
swelling and maxillary tenderness.

2.  The veteran's seborrheic dermatitis with folliculitis, 
which is manifested by active and inactive stages of disease, 
does not result in constant itching or exudation, extensive 
lesions and/or marked disfigurement.

3.  The veteran's post-herpetic neuralgia of the left lower 
chest, which is manifested by intermittent pain syndrome with 
an occasional accompanying rash, is being compensated at the 
maximum schedular rating.

4.  The veteran's major depressive disorder, which is 
manifested primarily by complaint of depressive symptoms, 
occasional suicide thoughts, and anhedonia with a decrease in 
sleep, concentration, appetite and sexual interests, does not 
result in deficiencies in work, judgment, thinking, speech, 
memory, impulse control, orientation and/or neglect in 
personal appearance and hygiene.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for chronic 
sinusitis, but no higher, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
Part 4, §§ 3.321(b), 4.96, 4.97 Diagnostic Code 6510 (1996-
2001).

2.  The criteria for an evaluation in excess of 10 percent 
for seborrheic dermatitis with folliculitis have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. Part 4, §§ 3.321(b), 4.118, 
Diagnostic Code 7817 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for post-herpetic neuralgia of the left lower chest have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. Part 4, §§ 3.321(b), 4.27, 
4.124, 4.124a, Diagnostic Code 8411 (2001).

4.  The criteria for an evaluation in excess of 50 percent 
for major depressive disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9434 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law requires 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim and includes other notice 
and duty to assist provisions.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  These provisions are 
potentially applicable to the claims on appeal.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA 
with regards to the claims for higher initial ratings for 
chronic sinusitis, seborrheic dermatitis with folliculitis, 
post-herpetic neuralgia and major depressive disorder.  As 
noted in the Introduction, the Board is conducting further 
development of the remaining claims on appeal.  With regard 
to the claims ready for adjudication, the veteran has been 
given notice of the information, medical evidence and/or lay 
evidence necessary to substantiate these claims by virtue of 
a Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOC).  The RO has obtained all private and VA 
clinical records identified by the veteran as relevant to 
these claims on appeal.  Additionally, the RO has sought 
medical examination and opinion where necessary.  The Board 
is unaware of any additional, pertinent evidence that should 
be associated with his claims folder.

In a letter dated in December 2001, the RO advised the 
veteran that his attorney of record, James W. Stanley, Jr., 
was no longer recognized by VA as capable of representing 
claimants before VA.  At that time, he was advised of his 
right to select a new representative from a Veteran's Service 
Organization, individual agent or licensed Attorney at Law to 
represent him with his appeal.  He was also given a VA 
contact number for assistance in obtaining a new 
representative, if he so desired.  The veteran has elected to 
proceed with his appeal without representation.

Finally, the Board notes that, due to the fact that the 
veteran has had multiple issues on appeal pending at the same 
time, the RO has not completely addressed all the evidence in 
an SSOC for some of the issues on appeal.  The Board is free 
to review the matter on appeal at this time because new rules 
amending 38 C.F.R. § 20.1304, published on January 23, 2002, 
permit the Board to consider additional evidence without 
having to refer the evidence to the RO for initial 
consideration and without having to obtain a claimant's 
waiver.  The rule changes and amendments made by 67 Fed. Reg. 
3,099 (Jan. 23, 2002) were effective as of February 22, 2002.  
The amendments apply to appeals pending, whether at the 
Board, the United States Court of Appeals for Veterans 
Claims, or the United States Court of Appeals for the Federal 
Circuit, on February 22, 2002.  As stated in the 
Supplementary Information that accompanied the final 
amendments, these rules and rule changes apply "to all 
pending appeals."  67 Fed. Reg. 3,099, 3,103-104.

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid in 
substantiating his claims.  Therefore, the Board finds that 
no prejudice accrues to the veteran in proceeding to the 
merits of his claims at this time.   See Bernard v. Brown, 
4 Vet. App. 384 (1993) (the Board must consider whether a 
claimant will be prejudiced by addressing a question that has 
not been addressed by the RO).

II.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

66 Fed. Reg. at 45631 (to be codified at 
38 C.F.R. §3.159(a)).

A.  Chronic sinusitis

The veteran's service medical records reflect his treatment 
on several occasions for sinusitis.  On his initial VA 
examination, dated in January 1997, he reported having three 
to four episodes of sinus infections per year.  He also 
reported intermittent nasal congestion for which he used 
Entex on an as needed basis (p.r.n.).  He further complained 
of constant, dull and diffuse headaches with a constant 
pressure-like sensation over the maxillary areas of his face 
bilaterally.  His physical examination demonstrated 
tenderness over the maxillary areas bilaterally.  A sinus x-
ray examination was interpreted as a normal study.  He was 
given an impression of bilateral maxillary facial pain which 
was suspected as secondary to chronic sinusitis.

By means of a rating decision dated in February 1997, the RO 
granted service connection for sinusitis and assigned an 
initial 10 percent evaluation effective to October 2, 1996.  
This rating has remained continuously in effect during the 
appeal period.

During his appearance before the RO in March 1998, the 
veteran testified to moderate to severe nasal congestion 
which occurred on a daily basis.  He had difficulty breathing 
in the early morning with facial swelling later in the day.  
He also complained of pressure and throbbing sensation in his 
sinus cavities.  His sinus infections were also accompanied 
by right-sided headaches which required him to lie down.  His 
symptoms were aggravated with dusty working conditions.  He 
treated his symptoms with over-the-counter medications, such 
as Dristan, and physician prescribed medications such as 
Diphenhydramine, Cephalexin, Claritin and Zithromax.  He 
estimated to missing over three months of work due, in part, 
to his sinus symptoms.

The veteran's VA and private clinical records during the 
appeal period show the following treatment for sinus 
symptoms:

1)  In September 1997, he complained of 
continuous sinus drainage with runny nose and 
occasional headache which he self treated 
with Actifed;
2)  In October 1997, he was prescribed a 30-
day supply of Claritin and a 10-day supply of 
Cephalexin;
3)  In December 1997, he was prescribed a 10-
day supply of Cephalexin;
4)  In January 1998, he was prescribed a 10-
day supply of Cefzil;
5)  In January 1998, a clinical record noted 
moist and pink mucous membrane;
6)  In February 1998, he was prescribed a 12-
day supply of Zithromax and a 30-day supply 
of Zyrtec due to sinus drainage with facial 
swelling; 
7)  In April 1998, he was prescribed 
beclomethasone nasal spray due to seasonal 
rhinitis manifested by congestion and 
slightly runny nose;
8)  In May 1998, he was prescribed a 10-day 
supply of Cefzil and a 10-day supply of 
Claritin due to sinus drainage;
9)  In June 1998, he was prescribed a 14-day 
supply of Doxycycline and a 30-day supply of 
Claritin due to sinus problems;
10)  In September 1998, he was prescribed 
Augmentin, Claritin and Beclomethasone 
inhaler due to chronic sinusitis;
11)  In October 1998, he was prescribed a 14-
day supply of Ceftin and Claritin due to 
pansinusitis;
12)  In November 1998, his Claritin 
prescription was continued and he was 
prescribed Cefzil;
13)  In February 1999, he was prescribed 2 
separate 5-day prescriptions of Zithromax Z-
pack followed by a 10-day supply of Ceftin;
14)  In March 1999, he was prescribed 
beclomethasone inhaler, phenylpropanolamine 
and diphenhydramine HCL;
15)  In June 1999, he was prescribed a 
Zithromax Z-pack due to sinusitis.

The severity of a disease of the nose and throat is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. 4.97.  The veteran's claim stems from an 
Application for Compensation or Pension received on October 
2, 1996.  Effective on October 7, 1996, the regulations 
pertaining to evaluations for diseases of the respiratory 
system changed.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  
Prior to the effective date of the new regulations, the 
veteran's claim for a higher initial evaluation may only be 
evaluated according to the older version of Diagnostic Code 
6510.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000).  
However, pursuant to the holding of the U.S. Court of Appeals 
for Veterans Claims in Karnas v. Derwinski, 1 Vet. App. 308 
(1991) and the statutory provision of 38 U.S.C.A. § 5110(g), 
the increased rating claim must be considered under both the 
old and the new criteria, with the most favorable version 
applied, from and after the effective date of amendment.  Id.

Prior to October 7, 1996, the veteran's 10 percent rating for 
chronic pansinusitis under Diagnostic Code 6510 contemplated 
moderate sinusitis with discharge or crusting or scabbing, 
infrequent headaches.  A 30 percent rating was warranted for 
severe sinusitis with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent rating was warranted for 
postoperative residuals, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.96, 
Diagnostic Code 6510 (1996).

Effective on October 7, 1996, the veteran's 10 percent for 
sinusitis with nasal polyps under Diagnostic Code 6510 
contemplates chronic pansinusitis manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
warranted for chronic osteomyelitis following radical 
surgery, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, Diagnostic Code 6510 (1997-2001).  An 
incapacitating episode means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6514, Note (2001). 

The evidence of record demonstrates the veteran's treatment 
for chronic sinusitis manifested by sinus drainage, runny 
nose, headache, facial swelling and maxillary tenderness.  
His clinical records in 1998 alone reveal physician treatment 
of his symptoms in January, February, April, May, June, 
September and October.  His testimony of record suggests that 
his frequency of symptoms have remained relatively constant 
during the appeal period.  There is no evidence that any of 
his episodes required bed rest, and none of his episodes 
required antibiotic treatment lasting four or more weeks in 
duration; however, it appears that he does have more than 6 
non-incapacitating episodes per year.  The Board is of the 
opinion that the veteran has met the regulatory requirements 
for a 30 percent rating for chronic sinusitis under the old 
and new versions of Diagnostic Code 6510 for the time period 
prior to and following the regulatory change on October 7, 
1996.  Therefore, a 30 percent rating is granted effective to 
the date of claim.

The preponderance of the evidence, however, weighs against a 
rating in excess of 30 percent for chronic sinusitis under 
the provisions of Diagnostic Code 6510 in effect prior to and 
after October 7, 1996.  In this respect, the veteran has not 
undergone any surgical procedure on his sinuses as required 
for a 50 percent rating under the old and new criteria.  As 
such, there is no factual basis to consider a rating in 
excess of 30 percent under Diagnostic Code 6510.  As the 
preponderance of the evidence weighs against his claim, the 
benefit of the doubt rule is not for application relative to 
whether a rating higher than 30 percent is warranted.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).

B.  Seborrheic dermatitis with folliculitis

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for his seborrheic dermatitis with 
folliculitis.  His service medical records refect his 
treatment for flaking of the scalp as well as a rash 
involving his chest and back.  On VA dermatology examination, 
dated in January 1997, he primarily complained of skin 
itching and scaling with periodic rashes involving the chest 
and upper back.  He also reported occasional tender lumps on 
the posterior aspect of his neck which decreased his ability 
to move his neck as well as occasional small, red bumps which 
drained fluid and pus.  He reported missing ten days of work 
per year due to discomfort and physician treatment.  He 
treated his dermatitis with Sebutone Shampoo, but noted past 
use of Synalar solution with some relief.  On physical 
examination, he demonstrated diffuse scale in his scalp which 
was primarily on the vertex but also extended down the nape 
of his neck.  There were a couple of excoriated papules as 
well.  His right neck nape revealed mild posterior cervical 
adenopathy with a mild amount of tenderness to deep 
palpation.  His chest and back were currently free of 
dermatitis consistent with seborrhea.  However, it was 
covered with small postules, evidences of resolving 
follicular papules, a significant amount of post inflammatory 
hyperpigmentation and a few active postules.  The skin of his 
face was free of seborrheic dermatitis.  The examiner offered 
an impression of seborrheic dermatitis, which was moderately 
active at time of examination, and chronic folliculitis.  The 
examiner also offered the following comment:

Seborrheic dermatitis is a very chronic 
condition that is difficult to treat and is 
often associated with an over-growth of 
Pityrosporum yeast.  It is possible that his 
experience in Korea where he describes 
contaminated water is an area where he was 
able to [be] colonized with offending 
organisms.  As far as the folliculitis goes, 
once a person has colonized heavily with 
follicular bacteria, it is difficult for the 
immune system to eradicate this problem 
without the assistance of antibiotics.  Since 
he has not been on any of these, this is 
possibly why the condition is continuing to 
progress ... He would benefit from the use of 
Tetracycline 500 mg. twice daily for a 
protracted time, one to two months beyond 
which he does not develop any new postules and 
the adenopathy in his neck has resolved 
completely.  The scalp dermatitis is likely 
going to be periodically recurrent, as once 
the Pityrosporum yeast has colonized, about 
one in three people become allergic to the 
organism meaning that every time it 
recolonizes the itching and dermatitis can 
recur.  I feel a Selenium Sulfide of Tar-base 
shampoo on a regular basis would also be of 
benefit to him.  For the itching, if Synalar 
solution is not adequate, he might have to 
have a prescription ... for Clobetasol solution 
...

During his appearance before the RO in March 1998, the 
veteran testified that his skin condition was manifested by 
daily itching and discomfort with increased symptoms during 
warmer weather and/or weather changes.  He had a tendency to 
scratch the affected parts, and had occasional oozing of pus 
and blood.  He was prescribed Erythromycin to help control 
his symptoms.  He also described a flaky skin condition of 
the scalp which he treated with the topical steroid of 
Fluocinolone Acetonide.

The veteran's private and VA clinical records reveal 
occasional references to dermatologic and rash problems, but 
are otherwise silent as to treatment for seborrheic 
dermatitis with folliculitis.  

In this case, the RO has assigned a 10 percent rating for 
seborrheic dermatitis with folliculitis under Diagnostic Code 
7817.  This rating for dermatitis exfoliativa, which is rated 
as for eczema per rating instructions, represents eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.119, Diagnostic 
Code 7806 (2001).  A 30 percent evaluation is warranted for 
eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement.  Id.

In this case, the veteran has testified to skin itching and 
flaking of the scalp with occasional rashes involving the 
chest and back.  He has occasional postules or papules which 
drain fluid and pus.  He describes his itching as occurring 
on a daily basis with increased symptoms due to changes in 
environmental factors.  His VA examination in 1997 revealed 
scaling of the scalp, mild posterior cervical adenopathy and 
small postules and follicular papules of the chest and back 
with post-inflammatory hyperpigmentation.  The examiner 
commented that the veteran's seborrheic dermatitis and 
folliculitis were chronic diseases in nature which were 
subject to active and inactive phases.  The VA and private 
clinical records covering the entire appeal period fail to 
reflect any significant manifestation of either seborrheic 
dermatitis or folliculitis.  Based on this record, the Board 
finds no evidence that the veteran's skin conditions result 
in extensive lesions and/or marked disfigurement.  The Board 
also finds that, while the veteran's is competent to describe 
constant itching or exudation due to his service connected 
skin disorders, the medical evidence of record does not 
support a finding of near constant active stages of skin 
disorder to support the veteran's assertions of constant 
itching and exudation.  The preponderance of the evidence, 
therefore, weighs against a higher initial evaluation for 
seborrheic dermatitis with folliculitis under Diagnostic Code 
7817.  The benefit of the doubt rule is not for application, 
see 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 4.3 
(2001), and the Board finds no basis for which to apply a 
staged rating during the appeal period.  Fenderson, 12 Vet. 
App. 119 (1999).

C.  Post-herpetic neuralgia

The veteran's service medical records reflect his treatment 
for spontaneous episodes of severe, burning pain sensations 
involving the left thorax and running along the latissimus 
muscle.  His symptoms, which began spontaneously or were 
brought on by itching or rubbing, occurred several times per 
day and lasted less than 1 minute in duration.  An 
electromyography and nerve conduction velocity study 
(EMG/NCV) study, conducted in June 1995, indicated a normal 
study of the left cervical paraspinous muscles.  The etiology 
of his symptoms was unclear, and trials of treatment with 
Zostrix, Clinoril and Motrin were unsuccessful. 

Post-service, the veteran's initial VA examination in January 
1997 revealed his complaint of left axillary pain that 
occurred on a daily basis.  It was noted that a diagnosis of 
herpes zoster was entertained in service, but that no 
diagnosis was made after extensive testing.  A February 1997 
VA clinical record noted problems of occasional rashes over 
pretty much his entire body.  In March 1997, he was diagnosed 
with post-herpetic neuralgia which was treated with Elavil 
and Zostrix.  A September 1997 VA clinical record noted that 
his symptoms were "minimally controlled" with 
Amitriptyline.  An October 1997 clinical record from Marshall 
Road Medical Clinic revealed treatment for burning and 
stinging sensation of the left side which had become more 
acute with mandibular inflammation.  His condition was also 
diagnosed as post-herpetic neuralgia that was treated with a 
trial of Claritin and Cephalexin.

During his appearance before the RO in March 1998, the 
veteran testified that his post-herpetic neuralgia was 
manifested by burning sensations in the left side of his 
chest with occasional rash.  His condition was being treated 
with application of Zostrix to the affected area two to three 
times per day as well as Amitriptyline.  This condition 
somewhat interfered with his employability due to sharp pain 
and the desire to rub or itch his left side.

In a rating decision dated in March 1998, the RO granted 
service connection for post-herpetic neuralgia, and assigned 
an initial 10 percent rating effective to October 2, 1996.  
This rating has remained continuously in effect during the 
appeal period.  

Thereafter, the veteran's private and VA clinical records do 
not reflect any increased of symptomatology associated with 
his post-herpetic neuralgia.

VA's Schedule for Rating Disabilities does not provide rating 
criteria for the infectious disease of herpes zoster.  See 
generally 38 C.F.R. § 4.88b, Diagnostic Codes 6300-6354 
(2001).  The RO has, therefore, assigned a 10 percent rating 
for post-herpetic neuralgia as analogous to neuralgia of the 
eleventh (spinal accessory, external branch) cranial nerve 
under Diagnostic Code 6399-8411.  See 38 C.F.R. § 4.27 
(2001).  Upon review of the record, the Board agrees with the 
RO that the criteria of Diagnostic Code 8411 most closely 
reflects the system and part of the body affected by this 
disease process.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8411, Note (2001) (rating for paralysis of the eleventh 
(spinal accessory, external branch) cranial nerve involves 
sternomastoid and trapezius muscles).  His disability, which 
is limited to the left thorax and latissimus muscle, does not 
involve impairment of a peripheral nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8510-8540 (2001).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. 
§ 4.124 (2001).  Diagnostic Code 8211 provides the rating 
criteria for paralysis of the eleventh (spinal accessory, 
external branch) cranial nerve, and therefore neuralgia of 
that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8411 
(2001).  The veteran's 10 percent rating contemplates 
moderate, incomplete paralysis of the eleventh cranial nerve.  
Pursuant to 38 C.F.R. § 4.124, the veteran's post-herpetic 
neuralgia of the left lower chest, which is manifested by 
intermittent pain syndrome with an occasional accompanying 
rash, is being compensated at the maximum schedular rating.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
On the facts of this case, the Board finds no alternative 
basis for assigning a higher or separate rating under any of 
the other potentially applicable diagnostic codes.  In this 
respect, the veteran has not been diagnosed with neuritis, 
and does not manifest neuritis symptomatology such as loss of 
reflexes, muscle atrophy, motor dysfunction and/or sensory 
disturbances.  See 38 C.F.R. § 4.123 (2001).  Therefore, the 
Board is precluded from engaging in any additional 
consideration of compensation under Diagnostic Code 8211.  
38 C.F.R. § 4.124 (2001).  On the facts of this case, the 
Board finds no alternative basis for assigning a higher or 
separate rating under any of the other potentially applicable 
diagnostic codes.  The claim for a higher initial rating, 
therefore, must be denied.

D.  Major depression

The veteran contends that he is entitled to a higher initial 
rating for service connected major depression.  In a July 
1999 decision, the RO granted service connection for major 
depressive disorder as secondary to service connected 
lumbosacral disc disease, and assigned an initial 50 percent 
evaluation effective to September 17, 1998.  The veteran's 
current 50 percent rating for major depression under 
Diagnostic Code 9434 contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circulatory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2001).

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as "some mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Briefly summarized, the veteran's VA clinical records reflect 
treatment for depression not otherwise specified (NOS) 
beginning in 1997.  His general complaints included feelings 
of depression and unhappiness due to an overall decline in 
physical health and enjoyment of life.  He also noted a 
decrease in sleep, concentration, appetite, sexual interests, 
and interests in activities.  Otherwise, he maintained 
employment as a postman and pastor, and enjoyed his two young 
children.  He was prescribed Wellbutrin and assigned a GAF 
score of 70.  A January 1998 clinical record noted an 
improvement of depressive symptoms with Buproprion.  An 
October 23, 1998 mental health clinic consultation revealed 
impressions by a social work intern and coordinator for the 
Persian Gulf Family Support program that there "appear[ed] 
to be no symptoms of depression" and that any type of 
situational depression the veteran was experiencing did not 
cause "any kind of disfunction [sic] in his life or his 
relationships."  A subsequent assessment by a psychiatrist 
continued a diagnosis of mild, recurrent major depression 
with a GAF score of 70. 

On VA psychiatric examination, dated in May 1999, the veteran 
complained of difficulty with sleeping, concentration, eating 
and forgetfulness.  He reported some dwelling on matters, 
diminished libido and some suicidal ideation without intent.  
His described his marital relationship as "not well" due to 
difference of opinion.  He had taken some time off from work 
due to being stressed out, and reported difficulties at work, 
home and church.  He mostly lied around and watched 
television.  He described himself as a loner.  On mental 
status examination, he presented as a casually groomed 
individual who was fully cooperative.  He gave the examiner 
no reason to doubt the veracity of his statements.  His eye 
contact was limited.  He appeared rather dysphoric.  His 
speech was generally within normal limits with regard to rate 
and rhythm.  His predominate mood was of depression.  His 
affect was appropriate.  His thought processes and 
associations were logical and tight.  There was no evidence 
of loosening of association nor confusion.  He was oriented 
in all spheres without any observable gross impairment of 
memory.  There was no complaint of hallucinations, and no 
delusional material was noted during the examination.  His 
insight and judgment were adequate.  He denied suicidal 
intent.  He was given a diagnosis of moderate, single episode 
major depressive disorder.  He was assigned a GAF score of 
53.

In January 2000, the veteran underwent another VA psychiatric 
examination with the same examiner who conducted the May 1999 
VA psychiatric examination.  He began the examination by 
stating "I feel like I am in a pressure cooker trying not to 
pop."  He had marital difficulties, but divorce wasn't an 
option due to his children.  He enjoyed being around his 
children.  He complained of being very depressed virtually 
every day.  He described fair appetite, impaired sleep and 
considerable anhedonia.  He reported some suicidal ideation 
but denied intent.  He denied homicidal ideation.  He 
continued to spend most of his time laying around and 
watching television.  He did not visit and stayed to himself.  
On mental status examination, he presented as a casually 
groomed individual who readily conversed.  He was fully 
cooperative and gave no information to doubt the information 
provided.  He appeared quite dysphoric.  He was thoughtful 
and articulate, but his speech was somewhat slow.  His 
thought processes and associations were logical 

and tight.  There was no evidence of loosening of association 
nor confusion.  He was oriented in all spheres without any 
observable gross impairment of memory.  There was no 
complaint of hallucinations, and no delusional material was 
noted during the examination.  His insight and judgment were 
adequate.  He denied suicidal intent.  He also denied 
homicidal ideation.  He was given a diagnosis of severe, 
recurrent major depressive disorder without psychotic 
features.  He was assigned a GAF score of 45.

The evidence in this case demonstrates that the veteran's 
major depressive disorder is primarily manifested by 
depressive symptoms with a decrease in sleep, concentration, 
appetite, sexual interests, and anhedonia.  He has occasional 
thoughts of suicide with no intent.  During the appeal 
period, the VA assessments of the veteran's psychological, 
social and occupational functioning range from mild to major 
impairment in social and/or occupational functioning.  There 
is, however, no evidence of obsessional rituals interfering 
with routine activity or deficits in speech, thought, impulse 
control, orientation, or personal hygiene or appearance.  His 
marital, work and church relations appear strained, but he 
describes an ability to maintain good relations with his 
children.  He is able to maintain substantially gainful 
employment as a postal worker. 

Based upon the above, the Board finds that the veteran's 
major depressive disorder, which is manifested primarily by 
complaint of depressive symptoms, occasional suicide 
thoughts, and anhedonia with a decrease in sleep, 
concentration, appetite and sexual interests, does not result 
in deficiencies in work, judgment, thinking, speech, memory, 
impulse control, orientation and/or neglect in personal 
appearance and hygiene.  As such, the evidence of record 
preponderates against a rating in excess of 50 percent for 
major depressive disorder for any time during the appeal 
period.  In so holding, the Board has considered the 
veteran's descriptions of his major depressive disorder 
symptoms as credible and reliable.  His report of symptoms 
and clinical findings, however, do not support an increased 
rating under the criteria of Diagnostic Code 9434.  As the 
preponderance of the evidence weighs 

against his claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 4.3 (2001).  Furthermore, since none of the 
evidence supports a rating in excess of 50 percent during any 
time during the appeal period, there is also no basis for a 
separate, or staged, rating.  Fenderson, 12 Vet. App. 119 
(1999).

E.  Extra-schedular consideration

As held above, the veteran is in receipt of the maximum 
schedular rating for post-herpetic neuralgia of the left 
lower chest.  The Board, therefore, must specifically 
consider whether to refer the veteran's claim to the Director 
of Compensation and Pension Service for extra-schedular 
consideration under the provisions of 38 C.F.R. § 3.321(b).  
See Moyer v. Derwinski, 2 Vet. App. 289 (1992) (VA must 
consider the provisions of 38 C.F.R. § 3.321(b) when a 
claimant is in receipt of the maximum schedular evaluation)

The provisions of 38 C.F.R. § 3.321(b) states as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with 

employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular 
standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The evidence in this case clearly establishes that the 
veteran experiences frequent but short attacks of left lower 
chest pain as a result of his post-herpetic neuralgia.  His 
disability, however, has not resulted in frequent 
hospitalizations.  There is also no evidence that such 
disability has significantly interfered with his work duties.  
He does report work absences, in part, due to his chronic 
sinusitis, major depressive episode, and seborrheic 
dermatitis with folliculitis.  His clinical records, however, 
do not support his assertions.  His 30 percent rating for 
sinusitis contemplates more than six non-incapacitating 
episodes of sinusitis symptoms per year while his 50 percent 
rating for major depressive episode contemplates reduced 
reliability and productivity.  His 10 percent rating for 
seborrheic dermatitis with folliculitis appears to be more 
than commensurate with the documented symptoms of record.  
The Board fails to discern any evidence which suggests that 
the veteran's loss of working time due to sinusitis, 
seborrheic dermatitis with folliculitis and/or major 
depressive episode is beyond the considerable loss of working 
time during exacerbations contemplated by his schedular 
ratings.  See 38 C.F.R. § 4.1 (2001).  Additionally, the 
veteran has not been hospitalized due to these disabilities.  
As such, there is no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).



ORDER

A 30 percent initial rating for chronic sinusitis, but no 
higher, is granted effective to the date of claim, subject to 
regulations governing the award of monetary benefits.

An evaluation in excess of 10 percent for seborrheic 
dermatitis with folliculitis of the chest and back is denied.

An evaluation in excess of 10 percent for post-herpetic 
neuralgia of the left lower chest is denied.

An evaluation in excess of 50 percent for major depressive 
disorder is denied.




		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

